FIRST AMENDMENT TO FORBEARANCE AGREEMENT




THIS FIRST AMENDMENT TO FORBEARANCE AGREEMENT (the “Amendment”) is made as of
December 4, 2009, by and among FORTIS CAPITAL CORP., a Connecticut corporation
(“FCC”), FORTIS ENERGY MARKETING & TRADING GP, a Delaware general partnership
(formerly known as Fortis Energy LLC, a Delaware limited liability company,
“FEMT”), THE MERIDIAN RESOURCE CORPORATION, a Texas corporation (“Meridian”),
and the undersigned Guarantors (the “Guarantors”).
 
R E C I T A L S:


WHEREAS, Meridian and FEMT have entered into (i) that certain ISDA 2002 Master
Agreement, (ii) that certain Schedule to the ISDA Master Agreement, and (iii)
that certain ISDA Credit Support Annex to the Schedule to the 2002 ISDA Master
Agreement, each dated as of October 28, 2004 (together with all Confirmations
(as defined therein), annexes, schedules, and exhibits thereto, as amended,
restated, supplemented, extended, or otherwise modified from time to time,
collectively, the “Master Agreement”);
 
WHEREAS, Meridian, the Guarantors, FCC, and FEMT have entered into that certain
Forbearance Agreement dated as of September 3, 2009 (the “Forbearance
Agreement”) pertaining to the Master Agreement;
 
WHEREAS, Meridian has requested that FCC and FEMT extend the Forbearance Period
under the Forbearance Agreement, and FCC and FEMT have agreed to do so under the
terms and conditions set forth in this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, each of FCC,
FEMT, Meridian and the Guarantors agree as follows:
 
1. Definitions.  Capitalized terms defined in the Recitals section of this
Amendment are incorporated herein by this reference and are used herein as so
defined.  Capitalized terms used and not defined in this Amendment (including in
the Recitals section of this Amendment) shall have the meanings assigned to such
terms in the Forbearance Agreement.
 
2. Amendments to the Forbearance Agreement.  Meridian, the Guarantors, FCC and
FEMT agree that the Forbearance Agreement will be amended as follows:
 
(a) Hedge Forbearance Period.  Section 2(a)(i)(y) of the Forbearance Agreement
is amended to replace the date “November 30, 2009” contained therein with the
date “December 14, 2009.”
 
3. Ratifications, Representations and Warranties.
 
(a) Ratification of Master Agreement.  Except as expressly modified and
superseded by this Agreement, the terms and provisions of the Master Agreement
hereby are ratified and confirmed and shall continue in full force and
effect.  Meridian and
 

 
 
1

--------------------------------------------------------------------------------

 

FEMT agree that the Master Agreement shall continue to be legal, valid, binding,
and enforceable in accordance with its terms.  Meridian and each Guarantor
further expressly acknowledges and agrees that FEMT and FCC have a valid,
non-avoidable, enforceable, and perfected security interest in and lien against
each item of collateral described in the Master Agreement, and that such
security interest and lien secures the payment obligations (if any) and the
performance of all other obligations of Meridian under the Master Agreement.
 
(b) General Representations and Warranties.  Meridian and each Guarantor hereby
jointly and severally represent and warrant to FEMT and FCC that (i) the
execution, delivery, and performance of this Agreement has been duly authorized
by all requisite organizational action on the part of such party and will not
violate the constituent organizational documents of such party, contravene any
contractual restriction, any law, rule, or regulation or court or administrative
decree or order binding on or affecting such party or result in, or require the
creation or imposition of any lien, security interest, or encumbrance on any of
the properties of such party; (ii) this Agreement has been duly executed and
delivered by each party and is the legal, valid, and binding obligation of each
party, enforceable in accordance with its terms; (iii) other than with respect
to the Designated Events of Default, (1) the representations and warranties
contained in the Master Agreement are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date, (2) no Event of Default or Potential Event of Default under the
Master Agreement has occurred and is continuing, and (3) Meridian is in full
compliance with all covenants and agreements contained in the Master Agreement;
and (iv) absent the effectiveness of this Agreement, FEMT is entitled to
exercise immediately its rights and remedies under the Master Agreement.
 
(c) Ratification of Guarantees.  Each of the Guarantors hereby acknowledges and
consents to all of the terms and conditions of this Agreement and hereby
ratifies and confirms its respective guarantee under the Guarantee dated as of
August 13, 2002, as amended by that certain Amendment and Confirmation of
Guarantee dated as of December 23, 2004 (as so amended, the “Guarantee”) for the
benefit of FEMT and FCC.  Each Guarantor hereby represents and acknowledges that
the execution and delivery of this Agreement shall in no way change or modify
its obligations as a guarantor under the Guarantee and shall not constitute a
waiver by FEMT or FCC of any of its rights against such Guarantor.
 
4. Conditions Precedent.  This Amendment shall become effective (the “Effective
Date”) upon receipt by FCC and FEMT of an executed copy of this Amendment.
 
5. Miscellaneous Provisions.
 
(a) Survival of Representations and Warranties.  All representations and
warranties made in the Master Agreement shall survive the execution and delivery
of this Agreement, and no investigation by FEMT or FCC or any closing shall
affect such representations and warranties or the right of FEMT and FCC to rely
upon them.
 

 
 
2

--------------------------------------------------------------------------------

 

(b) Limitation on Relationship between Parties.  Nothing contained in this
Agreement, the Master Agreement, or any instrument, document, or agreement
delivered in connection herewith or therewith shall be deemed or construed to
create a fiduciary relationship between the parties hereto.
 
(c) Expenses of FEMT and FCC.  Meridian agrees to pay on demand all reasonable
costs and out-of-pocket expenses incurred by FEMT and FCC in connection with the
preparation, negotiation, execution, and enforcement of this Agreement and any
and all amendments, modifications, and supplements hereto, including, without
limitation, the reasonable costs and fees of FEMT’s and FCC’s legal counsel, and
all costs and expenses incurred by FEMT in connection with the enforcement or
preservation of any rights under the Master Agreement.
 
(d) Severability.  Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
 
(e) Successors and Assigns; Third Party Beneficiaries.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that neither Meridian nor any Guarantor may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of FEMT and FCC, and no other person shall have any
right, benefit or interest under or because of the existence of this Agreement.
 
(f) Amendments; Interpretation.  No amendment or modification of any provision
of this Agreement shall be effective without the written agreement of the
parties hereto, and no waiver of any provision of this Agreement or consent to
any departure by Meridian or any Guarantor therefrom, shall in any event be
effective without the written consent of FEMT and FCC.  Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.
 
(g) Counterparts.  This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same instrument, and all signature pages transmitted by
electronic transmission shall be considered as original executed
counterparts.  Each party to this Agreement agrees that it will be bound by its
own facsimile or electronic signature and that it accepts the facsimile or
electronic signatures of each other party.
 
(h) Headings.  The headings, captions, and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement.
 
(i) Further Assurances.  Meridian and each Guarantor agrees to execute such
other and further documents and instruments as FEMT or FCC may request to
implement
 

 
 
3

--------------------------------------------------------------------------------

 

the provisions of this Agreement and to perfect and protect the liens and
security interests created by the Master Agreement.
 
(j) Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(k) Release.  MERIDIAN AND EACH GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS NO
DEFENSE, RECOUPMENT, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM, OR DEMAND OF
ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL,
OR ANY PART OF ITS LIABILITY TO REPAY ITS OBLIGATIONS (IF ANY) ARISING UNDER THE
MASTER AGREEMENT OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM FEMT OR FCC WITH RESPECT THERETO.  MERIDIAN AND EACH GUARANTOR HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES FEMT, FCC, AND THEIR
RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS,
ACCOUNTANTS, CONSULTANTS, REPRESENTATIVES, OWNERS, AFFILIATES, SUCCESSORS,
TRANSFEREES AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AGREEMENT IS
EXECUTED, WHICH MERIDIAN OR SUCH GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST ANY
RELEASED PARTY, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
OR ARISING IN CONNECTION WITH ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE MASTER AGREEMENT, AND/OR NEGOTIATION OF, OR EXECUTION OF,
THIS AGREEMENT.  IT IS AGREED THAT THE SCOPE OF THIS RELEASE UNDER THIS
PARAGRAPH SHALL INCLUDE ALL CLAIMS, DEMANDS, OR CAUSES OF ACTION ARISING IN
WHOLE OR PART FROM THE NEGLIGENCE OR STRICT LIABILITY OF FEMT, FCC, OR ANY OTHER
RELEASED PARTY.  MERIDIAN AND EACH GUARANTOR HEREBY COVENANTS AND AGREES NEVER
TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE,
OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF, ANY CLAIM, ACTION, OR
CAUSE OF ACTION TO RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST ANY OF THE
RELEASED PARTIES ARISING OUT OF OR RELATED TO A RELEASED
 

 
 
4

--------------------------------------------------------------------------------

 

PARTY’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS, OR DEMANDS IN ADMINISTERING,
ENFORCING, MONITORING, COLLECTING, OR ATTEMPTING TO COLLECT, THE OBLIGATIONS,
INDEBTEDNESS, AND OTHER OBLIGATIONS OF MERIDIAN OR ANY GUARANTOR TO A RELEASED
PARTY.  MERIDIAN AND EACH GUARANTOR AGREES TO INDEMNIFY AND HOLD FEMT AND FCC
HARMLESS FROM ANY AND ALL MATTERS RELEASED PURSUANT TO THIS PARAGRAPH.  MERIDIAN
AND EACH GUARANTOR ACKNOWLEDGES THAT THE AGREEMENTS IN THIS PARAGRAPH ARE
INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR DAMAGES TO
MERIDIAN AND SUCH GUARANTOR, THEIR RESPECTIVE SUCCESSORS, AGENTS, ATTORNEYS,
OFFICERS, DIRECTORS, ASSIGNS AND PERSONAL AND LEGAL REPRESENTATIVES ARISING IN
CONNECTION WITH SUCH MATTERS RELEASED PURSUANT TO THE OTHER PROVISIONS OF THIS
PARAGRAPH.  MERIDIAN AND EACH GUARANTOR REPRESENTS AND WARRANTS TO FEMT AND FCC
THAT IT HAS NOT PURPORTED TO TRANSFER, ASSIGN, OR OTHERWISE CONVEY ANY OF ITS
RIGHT, TITLE, OR INTEREST IN ANY RELEASED MATTER TO ANY OTHER PERSON AND THAT
THE FOREGOING CONSTITUTES A FULL AND COMPLETE RELEASE OF MERIDIAN’S AND SUCH
GUARANTOR’S CLAIMS WITH RESPECT TO ALL SUCH MATTERS.  THE PROVISIONS OF THIS
SECTION 7(k) AND THE REPRESENTATIONS, WARRANTIES, RELEASES, WAIVERS, REMISES,
ACQUITTANCES, DISCHARGES, COVENANTS, AGREEMENTS, AND INDEMNIFICATIONS CONTAINED
HEREIN (A) CONSTITUTE A MATERIAL CONSIDERATION FOR AND INDUCEMENT TO FEMT AND
FCC ENTERING INTO THIS AGREEMENT, (B) DO NOT CONSTITUTE AN ADMISSION OF OR BASIS
FOR ESTABLISHING ANY DUTY, OBLIGATION, OR LIABILITY OF FEMT OR FCC TO MERIDIAN
OR ANY GUARANTOR OR ANY OTHER PERSON, (C) DO NOT CONSTITUTE AN ADMISSION OF OR
BASIS FOR ESTABLISHING ANY LIABILITY, WRONGDOING, OR VIOLATION OF ANY
OBLIGATION, DUTY, OR AGREEMENT OF FEMT OR FCC TO MERIDIAN OR ANY GUARANTOR OR
ANY OTHER PERSON, AND (D) SHALL NOT BE USED AS EVIDENCE AGAINST FEMT OR FCC BY
MERIDIAN OR ANY GUARANTOR ANY OTHER PERSON FOR ANY PURPOSE.
 
(l) Waiver of Jury Trial.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE, BETWEEN FEMT OR FCC AND MERIDIAN AND THE GUARANTORS OR ANY OF
THEIR RESPECTIVE AFFILIATES ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN THIS
AGREEMENT.  INSTEAD, ANY DISPUTES RESOLVED IN COURT WILL BE RESOLVED IN A BENCH
TRIAL WITHOUT A JURY.
 

 
 
5

--------------------------------------------------------------------------------

 

(m) Submission to Jurisdiction.  Meridian and each Guarantor agrees that all
disputes among it and FEMT or FCC arising out of, connected with, related to, or
incidental to the relationship established between them in this Agreement,
whether arising in contract, tort, equity, or otherwise, shall be resolved only
by the courts of the State of New York, the Federal courts sitting therein, and
appellate court from any thereof.  Meridian and each Guarantor waives in all
disputes any objection that any of them may have to the location of the court
considering the dispute which court shall have been chosen in accordance with
the foregoing.
 
(n) Loan Documents.  This Agreement shall constitute a Loan Document (as defined
in the Credit Agreement).
 
(o) Final Agreement.  THE MASTER AGREEMENT REPRESENTS THE ENTIRE EXPRESSION OF
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER THEREOF ON THE DATE THIS
AGREEMENT IS EXECUTED.  THE MASTER AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO MODIFICATION,
RESCISSION, WAIVER, RELEASE, OR AMENDMENT OF ANY PROVISION OF THIS AGREEMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH PARTY HERETO.
 




[Signature Pages Follow]

 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first written above.
 
THE MERIDIAN RESOURCE CORPORATION




By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President




FORTIS CAPITAL CORP.




By:           /s/ Harry T. Nullet
Name:      Harry T. Nullet
Title:        Director




By:           /s/ Johan Rutsaert
Name:      Johan Rutsaert
Title:        Director




FORTIS ENERGY MARKETING & TRADING GP




By:           /s/ Luc Machiels
Name:      Luc Machiels
Title:        President




By:           /s/ Nicolas Blanchy
Name:      Nicolas Blanchy
Title:        CEO

 
 
 

--------------------------------------------------------------------------------

 

  ACKNOWLEDGED AND AGREED:


GUARANTORS:


CAIRN ENERGY USA, INC.


By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President


THE MERIDIAN RESOURCE & EXPLORATION LLC


By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President


THE MERIDIAN PRODUCTION CORPORATION


By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President


THE MERIDIAN RESOURCE CORPORATION


By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President


FBB ANADARKO CORP.


By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President


TE TMR CORP.


By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President

 
 
 

--------------------------------------------------------------------------------

 

SUNDANCE ACQUISITION CORPORATION


By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President


LOUISIANA ONSHORE PROPERTIES LLC


By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President


TMR DRILLING CORPORATION


By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President


TMR EQUIPMENT CORPORATION


By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President
